Motion for rehearing and to modify sustained, and opinion modified, per attached order:
And now, on this day, it is ordered by the court that the motion for specific directions be and the same is hereby sustained, and the former order heretofore entered herein reversing the above cause is modified, and remanded to the trial court, with directions to set aside the order of the district court of Kiowa county heretofore made on October 7, 1912, approving and confirming a sale of the lands involved to W.L. Herndon.